HALL, Justice,
dissenting.
In previous proceedings, ordinances adopted by the St. Martin Parish Police Jury purporting to establish zoning and siting regulations affecting American Waste’s planned construction of a solid waste disposal facility were declared invalid, and the Police Jury was permanently enjoined from adopting any such ordinance until authorized to do so by act of the legislature complying with the constitutional requirements of uniform procedures.
After the legislature in 1992 enacted LSA-R.S. 33:1236.16, authorizing the parish to provide for zoning and siting of any facility for the disposal of solid waste, the police jury sought to have the injunction lifted based on this enactment. The parish’s action was opposed by American Waste who contended that the statute did not comport with La. Const. Art. 6, § 17 in that it failed to provide for uniform procedures, squarely putting the constitutionality of the statute at issue. A justiciable controversy existed as to whether the injunction should be lifted, the determination of which rested on a determination of whether the statute authorized the adoption of a zoning or siting ordinance in a constitutional manner.
The district court correctly held that LSA-R.S. 33:1236.16 is unconstitutional in that it purports to- authorize the parish to adopt zoning ordinances without establishing uniform procedures as required by LSA-Const. Art. 6, § 17. It follows that the trial court correctly refused to lift the injunction.
I would affirm the judgment of the district court, and, therefore, respectfully dissent.